Citation Nr: 1131515	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  09-01 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), currently evaluated 50 percent disabling.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In the May 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus and granted service connection for PTSD; a 30 percent evaluation was assigned, effective August 7, 2007.  In the February 2010 rating decision, the RO denied the Veteran's claim of entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  The Veteran appealed those decisions concerning the issues on appeal herein to BVA, and the case was referred to the Board for appellate review.  In a June 2010 Decision Review Officer Decision, the RO increased the evaluation assigned for the Veteran's service-connected PTSD to 50 percent, effective August 7, 2007.  As the Veteran is in receipt of less than the maximum schedular evaluation for this disorder, the matter therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A hearing was held on March 25, 2011, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  The Veteran was also afforded a hearing before the DRO at the RO on April 8, 2010.  The transcript has also been associated with the claims file.

After the March 2011 hearing, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain VA treatment records, to afford the Veteran VA examinations and to obtain clarifying opinions.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board notes that the Veteran was afforded a VA audiological examination May 2010 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The examiner reviewed the Veteran's claims file and observed that he had hearing within normal limits at his entrance examination and scored 15/15 on whispered voice testing at the time of his separation examination.  The examiner also noted that testing in November 2008 later revealed a bilateral sensorineural hearing loss and the Veteran's subjective report of tinnitus.  Following a review of the Veteran's VA claims file and a physical examination, the examiner assessed the Veteran as having mild to moderately-severe sensorineural hearing loss and tinnitus.  However, the VA examiner stated that he could not resolve whether the Veteran's bilateral hearing loss and/or tinnitus were related to his service without resort to mere speculation, citing the unreliability of whispered voice tests and the absence of complaints of or treatment for tinnitus during the Veteran's service.  See the May 2010 VA examination report.  

Nevertheless, the Board notes that Training Letter 10 - 02 was issued in March 2010 regarding the adjudication of claims for hearing loss and tinnitus.  In that letter, the Director of the VA Compensation and Pension Service indicated that the two most common causes of sensorineural hearing loss are presbycusis (age- related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  It was also noted that the presence of a notch (of decreased hearing) that may be seen on audiograms generally at frequencies of 3000, 4000, or 6000 Hertz with a return toward normal at 8000 Hertz may be indicative of noise-induced hearing loss.  The letter further stated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  In addition, the Director of the VA Compensation and Pension Service observed that sensorineural hearing loss is the most common cause of tinnitus, but commented that the etiology of tinnitus often cannot be identified.  Other known causes were listed, including Meniere's disease, a head injury, hypertension, medications, and dental disorders. It was further noted that delayed-onset tinnitus must also be considered.

In this case, it would have been helpful had the examiner brought his expertise to bare in this manner regarding medically known or theoretical causes of sensorineural hearing loss or described how hearing loss which results from acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure or acoustic trauma in service as opposed to some other cause.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  

Concerning the Veteran's sleep apnea claim, service connection may be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c); Allen v. Brown, 8 Vet. App. 374 (1995).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

In the present case, the Veteran contends that his service-connected PTSD has caused his sleep apnea.  Indeed, the Veteran has been diagnosed with complex sleep apnea and, as noted above, service connection for PTSD has been granted.  See an August 2008 sleep study from R.R., M.D.  However, there is no medical nexus evidence of record addressing whether the Veteran's sleep apnea is caused or aggravated by his service-connected PTSD.  While the Veteran testified that a VA medical professional had informed him that his sleep apnea was related to his service-connected PTSD, the Veteran's VA outpatient treatment records are devoid of such a statement.  See the March 2011 hearing transcript at page 14.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his sleep apnea claim.  The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's currently-diagnosed sleep apnea.  

Concerning the Veteran's claim for an increased initial evaluation for service-connected PTSD, the Veteran was most recently afforded a VA examination in April 2010.  However, in sworn testimony before the undersigned at the March 2011 Travel Board hearing, the Veteran has asserted that the disorder has worsened since that examination.  In particular, the Veteran testified at the March 2011 hearing that a VA medical professional suggested enrollment in an eight-week inpatient treatment program due to increased symptomatology associated with his service-connected PTSD.  VA treatment records do document ongoing complaints concerning the Veteran's PTSD symptomatology, and the Veteran continues to attend PTSD group treatment twice every month.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.  

Finally, as the Veteran's claim are being remanded for further development, the Board observes that there may be outstanding VA treatment records that have not been associated with the claims file.  Indeed, the most recent VA records associated with the Veteran's VA claims file are dated in March 2011.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:  

1.  Obtain updated VA treatment records from March 2011 through the present.  

2.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The severity and frequency of any identified symptomatology should be discussed.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  The Veteran should be afforded a VA examination to evaluate his claim for service connection for a sleep apnea.  A copy of the claims file and this REMAND must be made available to the examiner in conjunction with the examination.  

Based on a review of the claims file and the examination findings, including the service treatment records, private treatment records, VA treatment records, and prior VA examination reports, the examiner should render any relevant diagnoses pertaining to any sleep disorder which may be present.

After examining the Veteran and reviewing the claims file, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the any identified sleep disorder was caused by or aggravated by any service-connected disability, to specifically include PTSD.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If the examiner responds in the negative, the examiner should also state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that the any identified sleep disorder is causally or etiologically related to any of the Veteran's service as opposed to its being due to some other factor or factors.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  The RO/AMC should refer the Veteran's claims folder to the May 2010 VA audiological examiner or, if he/she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology the Veteran's bilateral hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The examiner should note that VA has observed that whispered voice tests are subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise exposure in service.  It should be noted that he did serve as a aboard a Navy ship in close proximity to diesel engines and was exposed to noise from small arms fire, and he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss and tinnitus are causally or etiologically related to his military service, including noise exposure.  If it is found that the Veteran's bilateral hearing loss is causally-related to his service, the VA examiner must also address whether the Veteran's tinnitus is caused or aggravated by his bilateral hearing loss.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  See Training Letter 10 - 02 (March 2010).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

5.  When the development requested has been completed, the Veteran's claims should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefits sought are not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


